DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed April 30, 2021 is acknowledged.

Response to Amendment
Claim 8 has been amended.  Claims 1-23 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed April 30, 2021 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues Drawing Objections, pg. 12 of Remarks:
I. DRAWING OBJECTIONS
The drawings were objected to as failing to comply with 37 CFR 1.84(p)(4) due to the use of reference numbers used to designate multiple items. With this response, Applicant has amended the Specification to correct typographic errors in the figure numbering.
Accordingly, Applicant respectfully requests that the Examiner withdraw this objection.
Withdrawn and the amendments are entered.
Applicant argues Double Patenting, pg. 13 of Remarks:
II.    DOUBLE PATENTING


Matters such as this cannot be held in abeyance.  Therefore the rejection will be maintained pending resolution of the outstanding grounds of rejection.

Applicant comments on 112(f), pg. 13 of Remarks:
III.    ASSERTION OF APPLICABILITY OF 35 U.S.C. § 112(f)
Claims 23 was interpreted under 35 U.S.C. § 112(f) as being in means plus function form. Applicants agree that claim 23 should be interpreted according to 35 U.S.C. 112(f).
Noted.
Applicant argues 112(b), pg. 13 of Remarks:
IV. REJECTIONS UNDER 35 U.S.C. § 112(b)
Claim 8 was rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 has been amended to recite: “when the triggering event is the transaction related to the data object, the data object represents an underlying financial instrument, and wherein the transaction related to the data object is the change in trade price of the underlying financial instrument.” Therefore, it is definite that the triggering event is based on the transaction related to the object.
Accordingly, Applicants respectfully submit that claim 8 is definite and request that this rejection be withdrawn.
Withdrawn based on the claim amendment.
Applicant argues 35 USC §101, starting pg. 13 of Remarks:
V. REJECTIONS UNDER 35 U.S.C. § 101
Claims 1-23 were rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

In summary, the claims are directed to a system/process for specifying transactions, to acquire or relinquish a quantity of a financial instrument, using equations which define a set of values, as opposed to fixed, discrete values. The claimed invention then enables an electronic financial exchange to process those transactions against either similarly specified transactions, by evaluating whether the sets of values of counter-transactions intersect, or against transaction specifying discrete values, by converting the equation-based transaction into separate transactions and accounting for any specified quantity thereof. By utilizing an equation-based specification, a large amount of information may be communicated to and managed by, e.g. a trading system, using a smaller amount of data. Furthermore, transaction processing time is reduced via reduction of the number of discrete transactions that must be processed.
While the claims recite terms that may be construed as commercial or economic, these terms are used to tie the invention to the practical application but do not transform what is otherwise not an abstract idea into an abstract idea.
The current claims are integrated into a practical application of processing transactions, to acquire or relinquish a quantity of a financial instrument, specifying equations in lieu of discrete, fixed values, thereby reducing data size and complexity and simplifying the processing thereof.
The claimed invention improves upon the technical field computer networking by compressing data by using a much smaller number of electronic data transaction request messages, which require less bandwidth for transmission and less storage, thereby improving network transmission speeds and reducing network congestion of messages transmitted to a transaction processor. The claimed invention also improves on the field of data processing by improving the efficiency and speed with which matches, or transactions are performed on a large set of data. The claimed invention also improves upon the technical field of data processing by enabling a transaction processor to quickly identify acceptable transactions by comparing equations. The claimed invention is a specific implementation and practical application of a transaction processor that matches equation-based electronic data transaction request messages by identifying intersections/overlapping ranges between multiple equations.
The claims improve on modifying or manipulating a large set of data that may vary quickly with an underlying financial product or object, both by reducing the amount of messages/data which must be sent to accomplish the desired modification but also, thereby, reducing the latency of making such changes. Instead of checking each discrete value from one electronic data transaction request message against all discrete values from other electronic data 
The combination of steps recited show that the claim is not to the idea of undertaking a financial transaction, but rather that the steps impose meaningful limits that allow for execution of equation-based transactions in an electronic trading system. Thus, the claim amounts to significantly more than the judicial exception and is neither routine or conventional in the field.
Step 1 - The claims are drawn to a statutory category
For step 1 as set forth in MPEP § 2106, the claims are directed to processes or apparatuses, so they are drawn to a statutory category. Claims 15 and 23 are drawn to a machine and claim 1 is drawn to a process and as such fall within at least one of the four categories of patent eligible subject matter.
Step 2A. - The claims are not directed to an abstract idea
Step 2A as set forth in MPEP § 2106 is a two-prong inquiry. In Prong One, the question is whether the claim recites a judicial exception. The claims are not directed to an abstract idea. The Supreme Court has cautioned that “[a]t some level, all inventions embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas,” and has cautioned “to tread carefully in construing this exclusionary principle lest it swallow all of patent law.” See Alice Corp., 573 U.S. at 216.
Applicants submit that the claims are not abstract, but instead are directed to a novel improvement to a specific technology.
Step 2A - Prong One
For step 2A as set forth in MPEP § 2106, the Non-Final Office Action states that claims 1-23 were directed to the judicial exception of “Certain Methods of Organizing Human Activity.” See the Non-Final Office Action dated February 3, 2021, page 5 and 72.
The claims are not directed to an abstract idea. The Supreme Court has cautioned that “[a]t some level, all inventions embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas,” and has cautioned “to tread carefully in construing this exclusionary principle lest it swallow all of patent law.” See Alice Corp., 573 U.S. at 216.

While the claims recite terms that may be construed as commercial or economic, these terms are used to tie the invention to the practical application but do not transform what is otherwise not an abstract idea into an abstract idea.
A practical application itself cannot be abstract. The above argument, for example “transaction processing time is reduced via reduction of the number of discrete transactions that must be processed” is an improvement to the abstract element of transaction processing and not to a technology.

The claims cannot be performed in the human mind, or by using pen and paper.
[0027] The equation-based electronic data transaction request messages are much smaller in size and complexity than discrete-value-based electronic data transaction request messages. Specifically, the disclosed embodiments provide systems and methods for receiving, and performing transactions implementing, equation-based electronic data transaction request messages. The disclosed embodiments enable client computers to submit requests including equations defining a desired set of price points for different derivative instruments, which greatly reduces the amount of messages submitted to the data transaction processing system. A data transaction processing system may typically receive millions of messages per day, so the equation-based electronic data transaction request messages can significantly reduce overall network congestion. In one embodiment, the disclosed embodiments may implement a specific order type and a specific transaction processor, e.g., hardware matching processor, for processing the order type. See Applicant’s Specification, para. [0027].
Therefore, the claims are not abstract.
Using a generic computer to process orders would be using a computer to perform a judicial exception which has been shown to be non-statutory under mental processes.
Step 2A - Prong Two
However, assuming, arguendo, that the Examiner concludes that the claims recite a judicial exception, the claims are not abstract as the claims are integrated into a practical application of the exception.
Here, the current claims are integrated into a practical application of processing transactions, to acquire or relinquish a quantity of a financial instrument, specifying equations in lieu of discrete, fixed values, thereby reducing data size and complexity and simplifying the processing thereof.
The claimed invention improves upon the technical field computer networking by compressing data by using a much smaller number of electronic data transaction request messages, which require less bandwidth for transmission and less storage, thereby improving network transmission speeds and reducing network congestion of messages transmitted to a transaction processor. The claimed invention also improves on the field of data processing by improving the efficiency and speed with which matches, or transactions are performed on a large set of data. The claimed invention also improves upon the technical field of data processing by enabling a transaction processor to quickly identify acceptable transactions by comparing equations. The claimed invention is a specific implementation and practical application of a transaction processor that matches equation-based electronic data transaction request messages by identifying intersections/overlapping ranges between multiple equations.
The claims do not attempt to monopolize the idea but rather only the improvement as applied to a specific technology, that of electronic transaction processing which implements electronic trading. The claims are not similar to Ultramercial, where the patentees attempted to claim the idea of a method for distributing copyrighted media products over the Internet where the consumer receives a copyrighted media product at no cost in exchange for viewing an advertisement, and the advertiser pays for the copyrighted content. Here, the claims are tied to a specific application (processing of equation-based transactions) and do not attempt to cover the entire field.
Respectfully, “processing of equation-based transactions” is abstract.  If this is an improvement, it would be an improvement to [financial] transaction processing, not technology.
The Patent Trial and Appeal Board recently designated its decision in Ex parte Smith (Appeal No. 2018-000064; Application 13/715,476) as informative. The claims in that case were directed to a method of trading derivatives that 
The Smith decision is instructive in multiple ways. First, the Board identified the abstract idea - i.e., derivative trading. The Board did not merely repeat a list of claim limitations. Thus, the Smith decision supports the position taken hereinabove that the list of claim limitations in the Office Action is insufficient.
Second, the Board did not merely look to computer-related limitations (e.g., an electronic database, a communication network, etc.) to assess whether the claims integrated the abstract idea into a practical application. Instead, the Board found that limitations regarding delaying automatic execution and starting a timer integrated “the recited judicial exception of derivative trading into a practical application” (Decision, p. 9). Thus, the Smith decision also supports the position taken hereinabove that the above-referenced features were improperly disregarded for purposes of the questions posed in Step 2 of the eligibility analysis.
Third, the Board dismissed the position that the timing mechanism and execution delay “features do not amount to a technological improvement” (Decision, p. 9). Instead, the Board concluded that “the use of claimed timing mechanisms and the associated temporary restraints on execution of trades provide a specific technological improvement over prior derivatives trading systems” (Decision, p. 9).
The Applicant respectfully submits that the above described features of the present claims should be considered in the same manner as in Ex parte Smith, and similarly found to integrate the identified judicial exception into a practical application. For instance, receiving, by a transaction processor of a data transaction processing system over a data communications network, a first electronic data transaction request message to perform a transaction of a first type on a data object, the first electronic data transaction request message including data representative of a first equation, wherein the data representative of the first equation is smaller than data representative of a first set of values which satisfy the first equation; determining, by the transaction processor, a previously received second electronic data transaction request message to perform a transaction of a second type on the data object, the previously received second electronic data transaction request message including data representative of a second equation, wherein the data representative of the second equation is smaller than data representative of a second set of values which satisfy the second equation, wherein the first transaction type is one of acquiring or relinquishing a quantity of a financial instrument associated with the data object, and wherein the second transaction type is the other of acquiring or relinquishing a quantity of the financial instrument associated with the data object; determining, by the transaction processor, whether the first and second 
Patent decisions by the Board are case specific.  Ex parte Smith claimed a timing feature that Applicant is not claiming.  Further, later guidance since Ex parte Smith ruling has been provided by the Office (October 2019 PEG) that has been incorporated into the MPEP.  Further, the MPEP provides guidance to examiners for 35 USC 101.
This is similar to Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. 2018), where the claimed invention involved a method of virus scanning that scans an application program, generates a security profile identifying any potentially suspicious code in the program, and links the security profile to the application program. The claims were held patent eligible because the court concluded that the claimed method recites specific steps that accomplish a result that realizes an improvement in computer functionality. For example, this was an improvement over traditional virus scanning, that only recognized the presence of previously-identified viruses. Similarly, the claims recite an improvement over the traditional market regulation systems by enabling client computers to submit requests including equations defining a desired set of price points for different derivative instruments, which greatly reduces the amount of messages submitted to the data transaction processing system. Once a user has submitted an equation-based electronic data transaction request message, which may define a large set of values for various strike prices, the user may efficiently and easily modify and manipulate the data set by submitting changes to the submitted equation, as opposed to having to submit a separate modification for each of the strike prices. The claims accordingly also improve on modifying or manipulating a large set of data that may vary quickly with an underlying financial product or object, both by reducing the amount of messages/data which must be sent to accomplish the desired modification but also, thereby, reducing the latency of making such changes. Instead of checking each discrete value from one electronic data transaction request message against all discrete values from other electronic data transaction request messages for matches for each parameter of a trading variable (e.g., strike price, or maturity date), the data transaction processing system may compare equations to determine if the equations at least intersect, which in turn may indicate that two equation-based electronic data transaction request messages match, and a transaction therebetween should be executed by the data transaction processing system.
Finjan improved computer security itself.  They were not directed to improving financial transaction processing.

[0025] The disclosed embodiments relate to a data transaction processing system that receives electronic data transaction request messages including equations (or mathematical expressions) defining relationships between a plurality of variables. The equations may define a mathematical relationship between a first variable at which to perform a transaction of a first type on a first quantity of a data object and a second variable defining a characteristic of the data object. In one embodiment, each different parameter for one of the variables may be a different derivative instrument of a common underlying instrument. The different derivative instruments may be separate financial instruments that trade independently of each other.
[0026] One equation-based electronic data transaction request message may be implemented to convey the same information as multiple, e.g., hundreds, of discrete-value-based electronic data transaction request messages, where each discrete-value-based electronic data transaction request message includes a request to perform a transaction at particular, specified parameters. For example, when implemented in an exchange computing system that makes financial instruments available for trading, a discrete-value-based electronic data transaction request message may include a request to perform a transaction at a discrete premium price or value for a specific strike price and/or for a specific maturity. When implemented in an exchange computing system, an equation-based electronic data transaction request message may include a request to perform multiple different transactions, where the equation defines a relationship between different premium prices or values, e.g., a range or set thereof, the trader is willing to pay for different strike prices (parameters for strike price, which can vary for the same underlying financial instrument) and/or different maturities (parameters for maturity, which can vary for the same underlying financial instrument).
[0027] The equation-based electronic data transaction request messages are much smaller in size and complexity than discrete-value-based electronic data transaction request messages. Specifically, the disclosed embodiments provide systems and methods for receiving, and performing transactions implementing, equation-based electronic data transaction request messages. The disclosed embodiments enable client computers to submit requests including equations defining a desired set of price points for different derivative instruments, which greatly reduces the amount of messages submitted to the data transaction processing system. A data transaction processing system may typically receive millions of messages per day, so the equation-based electronic data transaction request messages can significantly reduce overall network congestion. In one embodiment, the disclosed embodiments may implement a specific 
[0028] Once a user has submitted an equation-based electronic data transaction request message, which may define a large set of values for various strike prices, the user may efficiently and easily modify and manipulate the data set by submitting changes to the submitted equation, as opposed to having to submit a separate modification for each of the strike prices. The disclosed embodiments accordingly also improve on modifying or manipulating a large set of data that may vary quickly with an underlying financial product or object, both by reducing the amount of messages/data which must be sent to accomplish the desired modification but also, thereby, reducing the latency of making such changes.
[0029] Users of the data transaction processing system typically submit electronic data transaction request messages to implement a strategy, e.g., a combination of multiple transactions, the results of which are intended to achieve a particular goal. For example, when the data transaction processing system is implemented within a financial exchange computing system, the users may be traders who submit orders to buy or sell different related, but independent, financial instruments at specific values. A trader may use a strategy when he or she wishes to obtain several different options that are based on different changes in the underlying instrument. Traders' strategies may rapidly vary with the state of an electronic marketplace, and may accordingly necessitate submission of many additional electronic data transaction request messages. Equation-based electronic data transaction request messages allow traders to define how their trading strategies are to change with changing trading conditions, creating transactions that automatically adjust to/compensate for such changing conditions without further input from the trader and thus removing the need to modify or cancel previous electronic data transaction request messages as trading conditions change. The data transaction processing system accordingly, in one embodiment, receives equation-based electronic data transaction request messages from client computers.
[0030] The data transaction processing system may also be configured to match or attempt to match equation-based electronic data transaction request messages. Instead of checking each discrete value from one electronic data transaction request message against all discrete values from other electronic data transaction request messages for matches for each parameter of a trading variable (e.g., strike price, or maturity date), the data transaction processing system may compare equations to determine if the equations at least intersect, which in turn may indicate that two equation-based electronic data transaction request messages 
[0031] An equation-based data transaction processing system greatly reduces the number of recalculations needed to be performed. In the case of trading financial instruments that derive from, or otherwise depend on, other underlying financial instruments, e.g., options contracts that are derivatives of futures, each shift in the trading prices of an underlying may result in recalculations and changes to a massive number of other derivative financial instruments. Thus the disclosed embodiments may be applicable for trading any derivative instrument. Some financial instruments, e.g., spread instruments, are defined as a difference in prices between other financial instruments. Such spread financial instruments, described below, are also affected each time the price of an underlying financial instrument changes.
The disclosed equation-based system minimizes the number of recalculations that need to be performed by the client computer each time the price or value of an underlying financial instrument changes. The disclosed equation-based system also minimizes the number of recalculations that need to be performed by the exchange computing system when the price or value of an underlying financial instrument changes. The disclosed embodiments also reduce the overall messaging from client computers to the exchange computing system because the exchange computing system can perform the necessary recalculations upon a change in an underlying financial instrument.
[0032] The data transaction processing system, may, in one embodiment, operate in a stateful manner, i.e., depend upon historical/prior messages received, and/or rely upon previous results thereof or previous decisions made, by the transaction processing system. The data transaction processing system may also access data structures storing information about a current environment state to determine if orders or messages match.
[0033] The disclosed embodiments also improve upon the technical field of networking by compressing data by using a much smaller number of electronic data transaction request messages, which require less bandwidth for transmission and less storage, thereby improving network transmission speeds and reducing network congestion of messages transmitted to a transaction processor. The disclosed embodiments also improve on the field of data processing by improving the efficiency and speed with which matches or transactions are performed on a large set of data. The disclosed embodiments also improve upon the technical field of data processing by enabling a transaction processor to quickly identify acceptable transactions by comparing equations. The disclosed system is 
[0034] At least some of the problems solved by the disclosed encoding system are specifically rooted in technology, specifically in data communications where a large volume of messages is transmitted over a network to a transaction processor, and the messages are frequently updated/modified by the submitter or because the messages derive from an underlying that is constantly fluctuating, and are solved by means of a technical solution, namely, enabling orders/requests to define equations that can encompass many values across multiple different parameters of different financial instruments. The disclosed embodiments solve a communications network-centric problem of sending large amounts of inter-related messages (e.g., for inter-related financial instruments, or for different parameters of a variable) all configured to be executed/processed immediately upon receipt. Accordingly, the resulting problem is a problem arising in computer systems due to the high volume of disparate but inter-related messages processed by an exchange computing system. The solutions disclosed herein are, in one embodiment, implemented as automatic responses and actions by an exchange computing system computer. See Applicant’s Specification as filed, paras. [0025] - [0034].
Further:
[00397] Some exchange computing systems may offer protection processes that minimize execution of undesirable trades. For example, an exchange computing system may implement a rule that if one of the strike values associated with an underlying financial instrument is matched, all of the other pending orders for that client associated with the same underlying financial instrument are removed/deleted from the system.
[00398] Equation-based messaging can reduce over-advertisement of actual liquidity, and also reduce the amount of monitoring, updating, and messaging performed by client computers. Instead of submitting different messages/financial instruments where each is associated with a quantity, equation-based messaging allows the trader to associate an equation with a quantity. For example, all of the different strike prices associated with the same equation-based electronic data transaction request message are associated with one quantity field, e.g., quantity field 412 or 512. A data transaction processing system that receives an equation-based message, including a quantity, can easily update the single quantity field value upon execution of a trade that satisfies some or all of the quantity. An equation-based data transaction processing system 
The exchange computing system can accordingly advertise just 100 units associated with an entire equation. Thus, the trader may submit an equation that defines the strikes between 70 and 90, and would associate 100 units with the equation. The trader is only associated with 100 units, not 2100, when trading on an equation-based data transaction processing system. For example, an equation-based message associated with quantity 100 may match 40 units of a strike price/premium value combination encompassed by the equation-based message. The exchange computing system thus updates/reduces the quantity associated with the electronic data transaction request message to 60. The client computer no longer needs to monitor that some of the strikes in a multi-strike strategy have been executed, or modify the advertised quantity associated with the remaining/resting strikes.
[00399] Matching equations removes the need to maintain linked orders, because the exchange computing system treats all values arising from the same equation as being linked. Thus, one equation may represent one or more sets or ranges of values. If the transaction processor executes a match at any one of the values defined by the equation, the transaction processor needs to only adjust (i.e., reduce) the quantity associated with the equation. Every other value defined by the equation thus becomes associated with the reduced quantity. There is no need, in equation-based matching as disclosed herein, to check for linked orders or modify linked orders each time a match is executed.
[00400] In one embodiment, traders may submit equation-based messages even if the target financial instrument is not an equation-based financial instrument. The exchange computing system may then devolve each equation-based electronic data transaction request message into the different financial instruments represented by the single equation-based electronic data transaction request message.
[00401] In one embodiment, a data transaction processing system that matches discrete values may include a match engine/order book linker that receives equation-based electronic data transaction request messages and devolves a message into discrete values for financial instruments encompassed in the electronic data transaction request message. The linker may be implemented as a linking processor. See Applicant’s Specification as filed, paras. [00397] -[00401].
The claimed invention is a specific and practical application which improves upon the ability to process transactions specifically in electronic trading systems.

The above is citing the specification.  While claims are read in light of the specification, limitations from the specification are not read into the claims.  Applicant is not claiming new or improved anti-virus software like Finjan, but claims which “improves upon the ability to process transactions specifically in electronic trading systems.”  Improving processing transactions in a trading system as claimed is not improving the computer itself or other technology.

Step 2B - Whether a Claim Amounts to Significantly More (Search for an Inventive Concept)
However, assuming, arguendo, that the Examiner concludes that the claims are directed to an abstract idea, Applicants submit that for step 2B as set forth in MPEP § 2106, the claims recite significantly more than the judicial exception. MPEP § 2106 provides that: “Step 2A Prong Two determines whether:...[the] claim as a whole does not integrate the exception into a practical application, in which case the claim is directed to the judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an inventive concept). See, MPEP § 2106.04(d) Integration of a Judicial Exception into A Practical Application [R-10.2019]. Further:
[t]he second part of the Alice/Mayo test is often referred to as a search for an inventive concept... an “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73,101 USPQ2d at 1966).
The claims recite limitations that amount to significantly more than the exception itself, limitations that are not well-understood, routine, or conventional in the field. The claims recite receiving, by a transaction processor of a data transaction processing system over a data communications network, a first electronic data transaction request message to perform a transaction of a first type on a data object, the first electronic data transaction request message including data representative of a first equation, wherein the data representative of the first equation is smaller than data representative of a first set of values which satisfy the first equation; determining, by the transaction processor, a previously received second electronic data transaction request message to perform a transaction of a second type on the data object, the previously received second electronic data transaction request message including data representative of a second equation, wherein the data representative of the second equation is smaller than data representative of a second set of values 
The combination of steps recited show that the claim is not to the idea of undertaking a financial transaction, but rather that the steps impose meaningful limits that allow for execution of equation-based transactions in an electronic trading system. Thus, the claim amounts to significantly more than the judicial exception and is neither routine or conventional in the field.
Accordingly, the claims recite an inventive concept and significantly more than the judicial exception. “If the examiner determines that the element (or combination of elements) amounts to significantly more than the exception itself (Step 2B: YES), the claim is eligible.” 84 Fed. Reg. 56.
Should the Examiner disagree that Applicant’s claims amount to “significantly more,” Applicant requests that the Examiner refer to the USPTO Memorandum dated April 19, 2018 entitled Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) which dictates how the Examiner should properly address and support an assertion that the claims do not provide “something more,” so as to address each and every element of Applicant’s claim to show that the claimed limitations, in the claimed combination, were well-understood, routine or conventional.
Applicant points out that the question of whether additional elements represent well-understood, routine, conventional activity is distinct from patentability over the prior art under 35 U.S.C. §§ 102 and 103. Obviousness or lack of novelty does not establish that the additional elements are well-understood, routine, conventional activities or elements to those in the relevant field. See MPEP § 2106.05.
An additional element (or combination of elements) is not well-understood, routine or conventional unless the Examiner finds, and expressly supports a rejection in writing with, one or more of the following four options:

2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s);
3.    A citation to a publication (e.g., book, manual, review article) that demonstrates the well-understood, routine, conventional nature of the additional element(s); or
4.    A statement that the Examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s) and the Examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use and are capable of instant and unquestionable demonstration as being well-known.
Applicant submits that, at least based on the lack of any valid rejection under 35 U.S.C. §§ 102 or 103, as described below, the Examiner cannot make any such showing that the claimed elements, in combination, are well-understood, routine, or conventional.
The rejection is not based on well-understood, routine and conventional.  Also Applicant’s disclosure teaches using general computer system.
Accordingly, for at least these reasons, Applicant respectfully requests that the Examiner withdraw this rejection of claims 1-23.
Based on the above, the rejection is respectfully maintained.

Applicant argues 35 USC §103, starting pg. 28 of Remarks:
VI. REJECTIONS UNDER 35 U.S.C. § 103
Claims 1-3 and 5-23 were rejected under 35 U.S.C. § 103 as being unpatentable over Johnson in view of Bauerschmidt and in further view of Sadre. Claim 4 was rejected under 35 U.S.C. § 103 as being unpatentable over the combined references of Johnson in view of Bauerschmidt and in further view of Sadre in further view of Lupien.
Applicants submit that claims 1-23 are neither anticipated, nor rendered obvious, by Johnson, Bauerschmidt, Sadre, or Lupien alone or in combination, as 
Independent claims 1,15, and 23 are set forth above.
Johnson relates to:
[s]ystems and methods are provided for processing derivative product orders at an exchange. Traders provide derivative product order risk data to the exchange. The order risk data may include maximum delta, gamma and/or vega utilization values for derivative product contracts based on the same underlying product. Before executing a trade, a match system analyzes the trader's current utilization state and the utilization that would result after the trade. The match system may then execute all or a portion of the trade. See Johnson, Abstract.
Bauerschmidt relates to:
...allowing trading of over the counter ("OTC") foreign exchange ("FX") contracts on a centralized matching and clearing mechanism, such as that of the Chicago Mercantile Exchange's ("CME'"s) futures exchange system (the "Exchange"). The disclosed systems and methods allow for anonymous trans-actions, centralized clearing, efficient settlement and the provision of risk management/credit screening mechanisms to lower risk, reduce transaction costs and improve the liquidity in the FX market place. In particular, the disclosed embodi-ments increase speed of execution facilitating growing demand for algorithmic trading, increased price transparency, lower cost of trading, customer to customer trading, and automated asset allocations, recurring trades as well as clearing and settlement efficiencies. See Bauerschmidt, Abstract.
Sadre relates to:
[introduction] of financial risk management to producers by designing a semistandard contract associated with generic product which, in turn, is based on root product. The invention focuses on the key elements of risk management, namely, financial instrument. The financial instrument has two components one is the product that may or may not be physical and the other is the contract related to the product. The system provides a methodology, for an industry sector, to extract root elements followed by generic product. A root product is defined as an element upon which all other (physical) products are developed.
The process begins with building a sector's domain knowledge represented by tree. Root products will ideally be traded in a generalized hybrid trading platform designed to accommodate forward contracts. The See Sadre, Abstract.
Lupien relates to:
[
a] crossing network that matches buy and sell orders based upon a satisfaction and quantity profile includes a number of trader terminals that can be used for entering orders. The orders are entered in the form of a satisfaction density profile that represents a degree of satisfaction to trade a particular instrument at various (price, quantity) combinations. Typically, each order is either a buy order or a sell order. The trader terminals are coupled to a matching controller computer. The matching controller computer can receive as input the satisfaction density profiles entered at each one of the trading terminals. The matching controller computer matches orders (as represented by each trader's satisfaction density profile) so that each trader is assured that the overall outcome of the process (in terms of average price and size of fill) has maximized the mutual satisfaction of all traders. Typically, the matching process is anonymous. The matching process can be continuous or a batch process, or a hybrid of the two. Unmatched satisfaction density profiles can be used to provide spread and pricing information. Factors other than price and quantity also may be used to determine the degree of satisfaction. Optionally, priority may be given to certain profiles in the matching process to accommodate stock exchange rules, for example, requiring that priority be given to orders exhibiting the best price, regardless of size or any other consideration. See Lupien, Abstract.
Applicant submits that Johnson, Bauerschmidt, Sadre, and Lupien fail to teach or suggest at least “receiving, by a transaction processor of a data transaction processing system over a data communications network, a first electronic data transaction request message to perform a transaction of a first type on a data object, the first electronic data transaction request message including data representative of a first equation, wherein the data representative of the first equation is smaller than data representative of a first set of values which satisfy the first equation; determining, by the transaction processor, a previously received second electronic data transaction request message to perform a transaction of a second type on the data object, the previously received second electronic data transaction request message including data representative of a second equation, wherein the data representative of the second equation is smaller than data representative of a second set of values which satisfy the second equation; determining, by the transaction processor, whether the first and second equations intersect; and upon determining that the first and second equations intersect, processing, by the transaction processor, the transactions of the first and second electronic data transaction request messages based on the intersection” as claimed, for example, in claim 1 and similarly claimed in claims 15 and 23.

[0035] Match system 206 may include several modules for determining prices, matching orders and executing transactions. An order book module 218 may be included to maintain a listing of current bid and offer prices. A price calculation module 220 calculates order prices based on price determination variables provided as part of variable defined derivative product orders. Price calculation module 220 may also calculate order prices based on formulas received from traders. For example, derivative product order 208 may include a formula that is a function of an under-lying contract, delta and gamma. Price calculation module 220 may be configured to calculate an order price every time the price of the underlying contract changes.
[0036] Price calculation module 220 may use a default formula with price determination variable values supplied by a trader. In one embodiment, the change in a derivative product price is equal to a second order Taylor series expansion...
[0053] FIG. 6 illustrates a computer-implemented method of trading a derivative product contract that involves the use of a variable order price, in accordance with an embodiment of the invention. First, in step 602 it is determined whether the trader desires to use a standard exchange sponsored formula. When the trader uses a custom formula, the formula is transmitted to the exchange computer in step 604. Step 604 may also include the trader or exchange transmitting the formula to other market participants. In step 606, the trader transmits price determination variable values for the stan-dard formula to an exchange computer. For example, step 606 may include transmitting delta and gamma values to an exchange computer. Step 606 may also including transmitting a formula and price determination variables to other computers so that other computers may calculate an order book. Alternatively, the exchange computer may distribute all formulas and price determination variables to user com-puters. In step 608 the trader receives underlying data. The underlying data may include current bid and offer prices for underlying put and call futures contracts.
See Johnson, paras. [0035], [0036], [0052], and [0053].
In contrast, Applicant’s claims relate to a variable derivative product where the price may be specified by an equation which defines a set or range of prices for the product, e.g. a “a first set of values” and a “second set of values”. In other words, at any given moment, the claimed product is characterized by multiple prices. If any of these prices match any of the similarly determined prices of a suitable counter-offer, i.e. their solution sets intersect, then a match is made, and a trade/transaction is undertaken.
Respectfully, Claim 1, for example, does not require “variable derivative product.”  Only some dependent claims require “derivative financial instrument (claims 11-14 and 22).  None of the claims recite a range of prices.  None of the claims recite match or matching.
Claim 1 has “…the first equation is smaller than data representative of a first set of values…” This is just using [set] values for comparison with an equation, where the equation is smaller than the values.  Johnson teaches using equations to limit the amount of information that must be disseminated by an exchange (see para. [0054]).
From Johnson…
“Some of the advantages of aspects of the present invention are that they allow traders to maintain an order book and limit the amount of information that must be disseminated by an exchange computer or match system. In particular, an exchange computer or match system may transmit a plurality of variable defined derivative product orders to several different traders only when other derivative product order users establish their initial positions. Thereafter, the exchange computer may then only transmit underlying data or other data used to calculate variable defined derivative product order prices. Each trader computer may then periodically calculate current order prices based on information received from the exchange computer. For example, in step 616 it is determined whether other variable defined derivative product orders are received. When variable defined derivative product orders are received, in step 618 the trader computer may calculate new order 
Applicant submits that Johnson neither teaches nor suggests that the disclosed variable derivative product may be characterized by multiple prices at any given moment as claimed by Applicant.
Only dependent claims 8, 11-14, and 22 recite “price” and only singular, not “prices.”
The Examiner alleges that Bauerschmidt teaches the transaction processor. See the Non-Final Office Action dated February 3, 2021, page 16. Applicant respectfully disagrees. Applicant submits that Bauerschmidt fails to cure the deficiencies of Johnson. Bauerschmidt neither teaches nor suggests a variable derivative product that may be characterized by multiple prices at any given moment as claimed. Instead, Bauerschmidt relates to a system and method for allocating and deallocating risk allotments from the claimed account to protect the market participant from the risk of too many proposed, i.e., open, or unexecuted, positions. The current claims implement a specific order type and a specific transaction processor, e.g., hardware matching processor, for processing the order type. Bauerschmidt merely mentions a transaction processor. Bauerschmidt does not teach or suggest a transaction processor that receives a first electronic data transaction request message including data representative of a first equation, determines a previously received second electronic data transaction request message to perform a transaction of a second type on the data object, the previously received second electronic data transaction request message including data representative of a second equation, determines whether the first and second equations intersect; and that upon the determination that the first and second equations intersect, process the transactions of the first and second electronic data transaction request messages based on the intersection as claimed. Instead, the transaction processor taught by Bauerschmidt, “monitors transactions by the market participants undertaken with the Exchange 108 and reduces or deducts from the stored allocated amount of risk, an amount based on a transaction proposed by the market participant.” See Bauerschmidt, para.
[00281]. Therefore, Bauerschmidt does not teach or suggest a transaction processor as claimed, for example, in claim 15.
Respectfully, Applicant above is arguing things not claimed in their independent claims such as “variable derivative product” and “multiple prices.”

Applicant is reminded of piecemeal analysis…
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Bauerschmidt was only used to literally teach a “transaction processor.”  Johnson et al. also has a processor that can perform transactions (e.g. Fig. 1, ref. 100 Exchange Computer System”).
The Examiner alleges that Sadre teaches the intersection. See the Non-Final Office Action dated February 3, 2021, page 17. Applicant respectfully disagrees. Sadre fails to cure the deficiencies of Johnson and Bauerschmidt. Sadre relates to a system, method, and computer program product for the online trading of select manufactured products as financial instruments. See Sadre, para. [0016]. Sadre merely states that in order to view all random orders and identify all variables as criteria for matching, a supply and demand curve may be drawn to find the intersection point. Then, the system taught by Sadre finds the few prices that are more contested based on the Law of Distribution (80/20). For example, as noted by Sadre:
Limit orders are arranged by price, starting with lowest sell-ascending and highest buy descending (followed by time it was submitted if market closed). Most matching techniques do not attempt to go beyond matching of single variable, such as price based on several parameters. Param-eters remain fixed for any match. In an electronic pit we need to create a snap shot to view all (random) orders and identify all variables as criteria for matching. Standard way is to draw supply and demand curve and find the intersection point. Another alternative is to consider a reasonable range in which all bids and offers are sorted. We will then try to evaluate the number of bids and offers within the context of (80/20) Law of Distribution. That is finding the few prices that are most contested. This enhances the standard way of drawing supply and demand curve to locate the intersection point. The matching price will become more flexible and within a range. The matched orders are timed as FIFO. Improvement will be made as range is narrowed enough for market makers. See Sadre, para. [0208].
Sadre was only used to teach “intersection.”  Applicant is citing their specification but limitations are not read into the claims.  
Respectfully, this is not what Applicant has claimed. The claimed systems and methods enable client computers to submit requests including equations defining a desired set of price points for different derivative instruments. Once a user has submitted an equation-based electronic data transaction request message, which may define a large set of values for various strike prices, the user may efficiently and easily modify and manipulate the data set by submitting changes to the submitted equation, as opposed to having to submit a separate 
Therefore, neither Johnson, Bauerschmidt, and Sadre teach or suggest the intersection of equations as claimed.
Applicants submit that Lupien fails to cure the deficiencies of Johnson, Bauerschmidt and Sadre. Lupien relates to an automated crossing network (also known as a matching system) for trading instruments matches buy and sell orders based upon a satisfaction and size profile and that can output price discovery information. Lupien does not teach or suggest the variable derivative product characterized by multiple prices, the transaction processor or the intersection of equations as claimed.
Accordingly, for at least the reasons set forth above, neither Johnson, Bauerschmidt, Sadre, nor Lupien, alone or in combination, anticipates or renders obvious claims 1,15, and 23 or the claims which depend therefrom. Applicants therefore request that this rejection be withdrawn.
Respectfully, Applicant above has argued things not claimed. Johnson alone is excellent prior art.  Johnson alone teaches submitting an equation, for variable defined derivative products, which is what Applicant’s invention is about.

From Applicant’s specification…
“The disclosed embodiments relate to a data transaction processing system that receives electronic data transaction request messages including equations (or mathematical expressions) defining relationships between a plurality of variables. The equations may define a mathematical relationship between a first variable at which to perform a transaction of a first type on a first quantity of a data object and a second variable defining a characteristic of the data object. In one embodiment, each different parameter for one of the variables may be a different derivative instrument of a common underlying instrument. The different derivative instruments may be separate financial instruments that trade independently of each other.”

From Johnson, Fig. 5…

    PNG
    media_image1.png
    607
    556
    media_image1.png
    Greyscale



The above teaches “Variable Defined Derivative Product Order” and ref’s 508-536 teach parameters and formulas used for derivative products.

Based on the above, the rejection is respectfully maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10614522. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader over the patented claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-23 are directed to a method or system, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system claims 15 and 23.  Claim 1 recites the limitations of:
A computer implemented method comprising:
receiving, by a transaction processor of a data transaction processing system over a data communications network, a first electronic data transaction request message to perform a transaction of a first type on a data object, the first data transaction request message including data representative of a first equation, wherein the data representative of the first equation is smaller than data representative of a first set of values which satisfy the first equation;
determining, by the transaction processor, a previously received second electronic data transaction request message to perform a transaction of a second type on the data object, the previously received second electronic data transaction request message including data representative of a second equation, wherein the data representative of the second equation is smaller than data representative of a second set of values which satisfy the second equation, wherein the first transaction type is one of acquiring or relinquishing a quantity of a financial instrument associated with the data object, and wherein the second transaction type is the other of acquiring or relinquishing a quantity of the financial instrument associated with the data object;
determining, by the transaction processor, whether the first and second equations intersect; and
upon determining that the first and second equations intersect, processing, by the transaction processor, the transactions of the first and second electronic data transaction request messages based on the intersection.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a commercial interaction (e.g. processing transactions).  If a claim Step 2A-Prong 1: YES. The claims are abstract)
In that the claimed steps can be performed as a mental process, with pen and paper, or performed on a generic computer, the claims are also abstract as a mental process.  See MPEP 2106.04(a)(2) III C.
This judicial exception is not integrated into a practical application. In particular, the claims only recite: a transaction processor, a communications network (Claim 1); a transaction processor (Claim 15); and a means for receiving, determining, therefore transaction processor (Claim 23).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See para. [00109] of using a general computer system and para. [00125] of using general microprocessors.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 15, and 23 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-14 and 16-22 further define the abstract idea that is present in their respective independent claims 1 and 15 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-14 and 16-22 are directed to an abstract idea.  Thus, the claims 1-23 are not patent-eligible.
	
	Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 5-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2008/0086408 Johnson et al. in view of Pub. No. US 2009/0234776 to Bauerschmidt et al. and in further view of Pub. No. US 2004/0193528 to Sadre.
Regarding claims 1, 15, and 23
(claim 1)  A computer implemented method comprising:
receiving, by a transaction processor of a data transaction processing system over a data communications network, a first electronic data transaction request message to perform a transaction of a first type on a data object, the first electronic data transaction request message including data representative of a first equation, wherein the data representative of the first equation is smaller than data representative of a first set of values which satisfy the first equation;

{Applicant’s specification on “message”…
A data transaction processing system receives electronic data transaction request messages specifying transactions to be performed on one or more instruments at specified values. Some users may submit a large number of electronic data transaction request messages, which can overload the data transaction processing system, increasing processing latency.” [0002]

Therefore a “message” specifies transactions to be performed on instruments}

Johnson et al. teaches:
Computer (processor) receives orders using computer networks (data communication network)…
“Aspects of the present invention are preferably implemented with computer devices and computer networks that allow users to exchange trading information. An exemplary trading network environment for implementing trading systems and methods is shown in FIG. 1. An exchange computer system 100 receives orders and transmits market data related to orders and trades to users. Exchange computer system 100 may be implemented with one or more mainframe, desktop or other computers….” [0026]

Example of an option order (transaction request message)…
“A single option order typically identifies the underlying security, the expiration date, whether the option is a call or a put, the strike price and all other standard order terms (e.g. buy/sell, quantity, account number etc.). Each time the price of the underlying contract changes or one of the variables in the trader's theoretical model changes, a trader may cancel all of the relevant orders, 

Where the order message includes standard or custom formula (equation), Fig. 5, ref. 528-536…


    PNG
    media_image2.png
    146
    449
    media_image2.png
    Greyscale


	

Example of limit amount of information using present invention (only transmit underlying data or other data to calculate variable defined derivative product order prices (Fig. 5, ref. 534 incudes formula), therefore equation is smaller than Fig. 5, which is smaller than data representative of a set of values…
“Some of the advantages of aspects of the present invention are that they allow traders to maintain an order book and limit the amount of information that must be disseminated by an exchange computer or match system. In particular, an exchange computer or match system may transmit a plurality of variable defined derivative product orders to several different traders only when other derivative product order users establish their initial positions. Thereafter, the exchange computer may then only transmit underlying data or other data used to calculate variable defined derivative product order prices. Each trader computer may then periodically calculate current order prices based on information received from the exchange computer. For example, in step 616 it is determined whether other variable defined derivative product orders are received. When variable defined derivative product orders are received, in step 618 the trader computer may calculate new order book listings for current bids and offers related to variable defined derivative product based orders. The order book may be displayed to the trader in any one of a variety of conventional formats. After step 618, control returns to step 608.” [0054] Inherent with limit amount of information that must be disseminated by the invention using a variable defined derivative product (Fig. 5), is the equation (Fig. 5, ref. 534) being “smaller” than the data representative of a set of values.

See Smaller below.

determining, by the transaction processor, a previously received second electronic data transaction request message to perform a transaction of a second type on the data object, the previously received second electronic data transaction request 

Fig. 2, ref. 208 and 212 teach two orders (transaction messages)…



    PNG
    media_image3.png
    380
    421
    media_image3.png
    Greyscale



Second derivative product order (message)…
“In yet another embodiment advantages of aspects of the present invention are provided by a method of managing risks associated with derivative product orders placed at a plurality of exchanges. The method includes transmitting to a first exchange first derivative product order risk data including at least one threshold value corresponding to at least one order risk parameter. Second derivative product order risk data including at least one threshold value corresponding to the at least one order risk parameter is transmitted to a second exchange. Next, a trader's current order risk utilization states at the first exchange and at the second exchange are determined. The determination may then be used to transmit to the first or second exchange an offset value to adjust the order risk parameter.” [0014]

“A formula database 224 may be included to store derivative product order formulas. The formulas may be provided by traders or may be standard formulas provided by an exchange. A market data module 226 may be used to collect and disseminate market data. A match engine module 228 matches bid and offer prices. Match engine module 228 may be implemented with software that executes one or more algorithms for matching bids and offers.” [0037]

	For a quantity…
“A single option order typically identifies the underlying security, the expiration date, whether the option is a call or a put, the strike price and all other standard order terms (e.g. buy/sell, quantity, account number etc.). Each time the price of the underlying contract changes or one of the variables in the trader's theoretical model changes, a trader may cancel all of the relevant orders, recalculate new order prices and transmit new order prices to the exchange.” [0007]

See Transaction Processor below.

See Smaller below.

determining, by the transaction processor, whether the first and second equations intersect; and
{From Applicant’s specification regarding “intersect”…
“The data transaction processing system may also be configured to match or attempt to match equation-based electronic data transaction request messages. Instead of checking each discrete value from one electronic data transaction request message against all discrete values from other electronic data transaction request messages for matches for each parameter of a trading variable (e.g., strike price, or maturity date), the data transaction processing system may compare equations to determine if the equations at least intersect, which in turn may indicate that two equation-based electronic data transaction request messages match, and a transaction therebetween should be executed by the data transaction processing system.” [0030]

“Fig. 10 illustrates curves 800 and 900 plotted on the same axes. As illustrated in
Fig. 10, the two curves intersect at point 1000, which defines a premium of 5 for a strike price of 25. Thus, point 1000 represents a combination of premium price and strike price that satisfies the two equations associated with the two curves, and thus represents a value at which both parties (submitter of equation associated with curve 800 and submitter of equation associated with curve 900) agree to perform a transaction.” [00342]

Therefore curves or any equation (equations) that intersect with each other (i.e. points where equations meet).}

“A formula database 224 may be included to store derivative product order formulas. The formulas may be provided by traders or may be standard formulas provided by an exchange. A market data module 226 may be used to collect and disseminate market data. A match engine module 228 matches bid and offer prices. Match engine module 228 may be implemented with software that executes one or more algorithms for matching bids and offers.” [0037]

	See Intersection below.

upon determining that the first and second equations intersect, processing, by the transaction processor, the transactions of the first and second electronic data transaction request messages based on the intersection.

Matching orders and executing (processing) transactions…
“Match system 206 may include several modules for determining prices, matching orders and executing transactions. An order book module 218 may be included to maintain a listing of current bid and offer prices. A price calculation module 220 calculates order prices based on price determination variables provided as part of variable defined derivative product orders. Price calculation module 220 may also calculate order prices based on formulas received from traders. For example, derivative product order 208 may include a formula that is a function of an underlying contract, delta and gamma. Price calculation module 220 may be configured to calculate an order price every time the price of the underlying contract changes.” [0035]

Transaction processor
Johnson et al. teaches transaction and processor.  They do not literally teach a “transaction processor.”

Bauerschmidt et al. also in the business of transaction and processor teaches:
Transaction processor…
“In one embodiment the risk management system 1102 includes one or more processors (not shown), one or more memories (not shown) and/or other storage media coupled with the one or more processors and a network interface (not shown) coupled with the one or more processors and a network operative to facilitate communications therebetween and with the Exchange 108 and market participants 104/106. Each of the risk allocation processor 1104, transaction processor 1108, transaction handling processor 1110, monitor processor 112 and account database 1106 may be implemented in hardware, software/logic or a combination thereof. While various components are discussed in terms of their discrete functions, it will be further appreciated that one or more of the described functions may be implemented in a single component or any one function may be performed by multiple discrete components, or combinations thereof, and is implementation dependent.” [0285]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Johnson et al. the ability to use a transaction processor as taught by Bauerschmidt et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Bauerschmidt who teaches using various processors including a transaction processor.  Johnson et al. benefits as they also use a processor for transactions and therefore essentially are using a “transaction processor” for transactions as taught by Bauerschmidt. 

Intersection
The combined references teach equations and matching.  They do not teach intersection.  

Sadre also in the business of equations and matching teaches:

Intersection point of curves (equations, set of data) for matching orders, with supply (offer, bid, etc.) and demand (ask, sell, etc.) curves…

“Limit orders are arranged by price, starting with lowest sell-ascending and highest buy descending (followed by time it was submitted if market closed). Most matching techniques do not attempt to go beyond matching of single variable, such as price based on several parameters. Parameters remain fixed for any match. In an electronic pit we need to create a snap shot to view all (random) orders and identify all variables as criteria for matching. Standard way is to draw supply and demand curve and find the intersection point. Another alternative is to consider a reasonable range in which all bids and offers are sorted. We will then try to evaluate the number of bids and offers within the context of (80/20) Law of Distribution. That is finding the few prices that are most contested. This enhances the standard way of drawing supply and demand curve to locate the intersection point. The matching price will become more flexible and within a range. The matched orders are timed as FIFO. Improvement will be made as range is narrowed enough for market makers.” [0208]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to match curves (equations) at an intersection as taught by Sadre since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Sadre who teaches the standard way of matching is the intersection of a supply and demand curve (equation).   

Smaller
The combined references teach formula (equation) and curve (data set from equation).  They also teach variable defined derivative product (Johnson, Fig. 5) and formula (equation) Fig. 5, ref. 534 or 536. They do not explicitly teach formula equation smaller than a data set.  However one of ordinary skill in the art would recognize that an expression can produce an infinite number of data points, while an expression itself is not infinite.  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the combined references with the knowledge available to such an artisan that a formula is smaller than a data set.  This would have been known work in the field of endeavor and would provide predictable results.  The combined references further support this as they teach using an order document (Fig. 5) larger than just an equation (Fig. 5, ref. 534 or 536), and benefits of limiting amount of information that must be disseminated (para.  [0054] of Johnson).

Regarding claims 2 and 16
(claim 2)  The computer implemented method of claim 1, wherein each of the first and second equations define first and second curves, and wherein determining whether the first and second equations intersect comprises determining, by the transaction processor, that the first and second curves intersect at a common value.
The combined references teach equations as curves and intersection point (common value).
Regarding claims 3 and 17
(claim 3)  The computer implemented method of claim 1, wherein determining whether the first and second equations intersect comprises accessing, by the transaction processor, a software function that receives as inputs two equations, each equation including at least two variables, and parameters for one of the variables, and determines a solution set of values for the other of the two variables and corresponding parameters for the one of the variables that satisfies both equations.
Johnson et al. teaches:
Formulas (therefore plural equations)…
“A formula database 224 may be included to store derivative product order formulas. The formulas may be provided by traders or may be standard formulas provided by an exchange. A market data module 226 may be used to collect and disseminate market data. A match engine module 228 matches bid and offer prices. Match engine module 228 may be implemented with software that executes one or more algorithms for matching bids and offers.” [0037]

Fig. 5, ref. 530 and “+” for adding two variables…

    PNG
    media_image4.png
    88
    468
    media_image4.png
    Greyscale


	Parameters (plural)…
“The present invention overcomes problems and limitations of the prior art by providing trading methods and systems that utilize order risk data provided by traders. The order risk data includes order risk parameters, such as maximum delta, gamma and/or vega utilization values for derivative product contracts based on the same underlying product….” [0011]

Matches bid and prices (a solution set that satisfies the equations)…
“A formula database 224 may be included to store derivative product order formulas. The formulas may be provided by traders or may be standard formulas provided by an exchange. A market data module 226 may be used to collect and disseminate market data. A match engine module 228 matches bid and offer prices. Match engine module 228 may be implemented with software that executes one or more algorithms for matching bids and offers.” [0037]

Regarding claims 5 and 18
(claim 5)  The computer implemented method of claim 1, further comprising:
upon determining that the first and second equations do not intersect, storing data associated with the first electronic data transaction request message in an order book object associated with the data object, the order book object also storing data associated with the second electronic data transaction request message.

Johnson et al. teaches:
Order book to maintain listing of current bid and offers that do not match… 
“Match system 206 may include several modules for determining prices, matching orders and executing transactions. An order book module 218 may be included to maintain a listing of current bid and offer prices. A price calculation module 220 calculates order prices based on price determination variables provided as part of variable defined derivative product orders. Price calculation module 220 may also calculate order prices based on formulas received from traders. For example, derivative product order 208 may include a formula that is a function of an underlying contract, delta and gamma. Price calculation module 220 may be configured to calculate an order price every time the price of the underlying contract changes.” [0035]  Inherent with listing of bid and offer is determining orders to not match.

The combined references teach matching orders with intersection.  Inherent with no intersection are orders that do not match.


The combined references teach order book and equations that intersect.  They do not explicitly teach storing data in an order book when it is determined equations do not intersect.  However one of ordinary skill in the art would recognize that when order equations to not intersect, they do not match and remain unfilled, and that unfilled order are stored in an order book pending the order being filled.  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the combined references with the knowledge available to such an artisan that order books store unfilled, pending orders and these orders have been determined not to match, therefore determined not to intersect.  This would have been known work in the field of endeavor and would provide predictable results of an order book containing order equations that have not intersected.

Regarding claims 6 and 19
(claim 6)  The computer implemented method of claim 5, wherein at least one of the first and second equations is dependent upon a triggering event, the determining of whether the first and second equations intersect being at least partially dependent thereon, the method further comprising:
{From Applicant’s specification on “triggering event”…
“Alternatively, or in addition thereto, the change in the parameters for variables based on external conditions (e.g., interest rate) may trigger equation re-evaluation or recomputation for the equations in an equation-based order book object. Or, activity in the underlying financial instrument, such as trade activity, e.g., the underlying financial instrument's price moves due to a trade, may trigger equation re-evaluation or re-computation for the equations in an equation-based order book object.” [00369]
Therefore change in market conditions may cause a triggering event.}
The combined references teach matching order and intersection of equations.  

Johnson et al. teaches:
Example of changes in price (triggering event)…
“A single option order typically identifies the underlying security, the expiration date, whether the option is a call or a put, the strike price and all other standard order terms (e.g. buy/sell, quantity, account number etc.). Each time the price of the underlying contract changes or one of the variables in the trader's theoretical model changes, a trader may cancel all of the relevant orders, recalculate new order prices and transmit new order prices to the exchange.” [0007]

Order book with listing of current bid and offer prices and calculate order price every time prices of underlying contract changes…
“Match system 206 may include several modules for determining prices, matching orders and executing transactions. An order book module 218 may be included to maintain a listing of current bid and offer prices. A price calculation module 220 calculates order prices based on price determination variables provided as part of variable defined derivative product orders. Price calculation module 220 may also calculate order prices based on formulas received from traders. For example, derivative product order 208 may include a formula that is a function of an underlying contract, delta and gamma. Price calculation module 220 may be configured to calculate an order price every time the price of the underlying contract changes.” [0035]  Inherent with current price in the order book is an updated price when a change happens (triggering event).

Regarding claim 7
The computer implemented method of claim 6, wherein the triggering event is one of: an elapse of a predetermined amount of time; a change in a parameter for the second variable; a transaction related to the data object, or a combination thereof.

Johnson et al. teaches:
Example of change in underlying price (transaction related to a data object)…
“Price calculation module 220 may use a default formula with price determination variable values supplied by a trader. In one embodiment, the change in a derivative product price is equal to a second order Taylor series expansion, such as: ChgUnderlyingPrice*delta+(1/2(ChgUnderlyingPrice2*gamma)) (1) wherein ChgUnderlyingPrice is the change in the underlying price. A trader would supply price determination variables delta and gamma and price calculation module would track the derivative product price as the underlying contract changes.” [0036]

Regarding claim 8
The computer implemented method of claim 7, wherein, when the triggering event is the transaction related to the data object, the data object represents an underlying financial instrument, and wherein the transaction related to the data object is the change in trade price of the underlying financial instrument.

Johnson et al. teaches:
Derivative price (underlying financial instrument)…
“Price calculation module 220 may use a default formula with price determination variable values supplied by a trader. In one embodiment, the change in a derivative product price is equal to a second order Taylor series expansion, such as: ChgUnderlyingPrice*delta+(1/2(ChgUnderlyingPrice2*gamma)) (1) wherein ChgUnderlyingPrice is the change in the underlying price. A trader would supply price determination variables delta and gamma and price calculation module would track the derivative product price as the underlying contract changes.” [0036]

Regarding claims 9 and 20
(claim 9)  The computer implemented method of claim 5, further comprising:
receiving, by the transaction processor, a third electronic data transaction request message comprising a modification to the first equation such that the modified first equation is satisfied by a third set of values different from the first set of values; and

The combined references teach a plurality of orders and order book.

modifying, by the transaction processor, the stored data associated with the first electronic data transaction request message in the order book object in accordance with the modified first equation.

Johnson et al. teaches:
Example of new order based on changes…
“A single option order typically identifies the underlying security, the expiration date, whether the option is a call or a put, the strike price and all other standard order terms (e.g. buy/sell, quantity, account number etc.). Each time the price of the underlying contract changes or one of the variables in the trader's theoretical model changes, a trader may cancel all of the relevant orders, recalculate new order prices and transmit new order prices to the exchange.” [0007]

Regarding claims 10 and 21
(claim 10)  The computer implemented method of claim 1, wherein the first and second equations are determined to intersect when the first and second sets of values which satisfy the first and second equations are determined to have at least one value in common.

	The combined references teach intersection as a point (common value).

Regarding claims 11 and 22
(claim 11)  The computer implemented method of claim 1, wherein the data object represents an underlying financial instrument, and wherein a variable of the first and second equations represents a premium price for a derivative financial instrument derived from the underlying financial instrument.

{From Applicant’s specification on “premium price”…
“As discussed above, an options contract is a financial instrument that is based on another financial instrument, such as a futures contract. An options contract specifies a strike price and a maturity for a futures contract. An option provides the buyer pays a sum of money or premium (i.e., the premium price) to the option seller. The option seller keeps the premium whether or not the option is exercised by the buyer. The seller fulfills the obligation of the contract if and when the option is exercised by the buyer.” [00321]
Therefore, a “premium price” is the cost or amount paid for the option.}
Johnson et al. teaches:
ChgUnderlingPrice as a variable in the equation representing a “premium price”…
“Price calculation module 220 may use a default formula with price determination variable values supplied by a trader. In one embodiment, the change in a derivative product price is equal to a second order Taylor series expansion, such as: ChgUnderlyingPrice*delta+(1/2(ChgUnderlyingPrice2*gamma)) (1) wherein ChgUnderlyingPrice is the change in the underlying price. A trader would supply price determination variables delta and gamma and price calculation module would track the derivative product price as the underlying contract changes.” [0036]

Regarding claim 12
The computer implemented method of claim 11, wherein the data object represents a futures financial instrument, and wherein the variable represents a premium price for an options financial instrument derived from the futures financial instrument.

Johnson et al. teaches:
Prices for futures contracts…
“…The underlying data may include current bid and offer prices for underlying put and call futures contracts.” [0052]

Regarding claim 13
The computer implemented method of claim 12, wherein another variable of the first and second equations represents one of a strike price or a maturity date associated with an options financial instrument derived from the futures financial instrument.

The combined references teach using equations that include Greek parameters.

Johnson et al. teaches:
Example of theta and expiration (maturity) date…
“Gamma is a measure of the rate of change in an option's delta for a one-unit change in the price of the underlying contract. Gamma expresses how much the option's delta should theoretically change for a one-unit change in the price of the Theta is a measure of the rate of change in an option's theoretical value for a one-unit change in time to the option's expiration date. Vega is a measure of the rate of change in an option's theoretical value for a one-unit change in the volatility of the underlying contract. Delta, gamma, and vega are the primary risk management measures used by those who trade in options.” [0006]

“A single option order typically identifies the underlying security, the expiration date, whether the option is a call or a put, the strike price and all other standard order terms (e.g. buy/sell, quantity, account number etc.). Each time the price of the underlying contract changes or one of the variables in the trader's theoretical model changes, a trader may cancel all of the relevant orders, recalculate new order prices and transmit new order prices to the exchange.” [0007]

Ability to create custom formulas (therefore the ability to use parameters including theta for custom formulas)…
“The formula for calculating the price of variable defined derivative product order is identified in field 528. The trader can select a standard formula 530 to compute their derivative product price or select a custom formula 532. In one embodiment, a standard formula is supplied by or sponsored by an exchange. When a custom formula is selected, the trader may also provide a formula in field 534 and the variables in field 536.” [0051] 


The combined references teach delta, gamma, theta and vega as parameters.  They do not explicitly teach using all of the various paramters in a formula.  However one of ordinary skill in the art would recognize that derivative pricing could be based on any or a combination of the parameters and Johnston et al. teaches creating a custom formula.

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the combined references with the knowledge available to such an artisan that the Greeks (delta, gamma, theta, and vag) could be used as a pricing formula.  This would have been known work in the field of endeavor prompting variations of it in the same field based on use of pricing, and would provide predictable results.

Regarding claim 14
The computer implemented method of claim 13, wherein another variable of the first and second equations represents the other of a strike price or a maturity date associated with the options financial instrument derived from the futures financial instrument.

Johnson et al. teaches:
Example of theta and expiration (maturity) date…
Theta is a measure of the rate of change in an option's theoretical value for a one-unit change in time to the option's expiration date. Vega is a measure of the rate of change in an option's theoretical value for a one-unit change in the volatility of the underlying contract. Delta, gamma, and vega are the primary risk management measures used by those who trade in options.” [0006]

“A single option order typically identifies the underlying security, the expiration date, whether the option is a call or a put, the strike price and all other standard order terms (e.g. buy/sell, quantity, account number etc.). Each time the price of the underlying contract changes or one of the variables in the trader's theoretical model changes, a trader may cancel all of the relevant orders, recalculate new order prices and transmit new order prices to the exchange.” [0007]


Prices for futures contracts…
“…The underlying data may include current bid and offer prices for underlying put and call futures contracts.” [0052]

Claim 4 is are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (7) above in further view of Patent No. US 5845266 to Lupien et al. 
Regarding claim 4
The computer implemented method of claim 1, wherein the first transaction type is acquiring a quantity of a financial instrument associated with the data object and wherein the second transaction type is relinquishing a quantity of a financial instrument associated with the data object, the method further comprising:
	Johnson et al. teaches:
For a quantity…
“A single option order typically identifies the underlying security, the expiration date, whether the option is a call or a put, the strike price and all other standard order terms (e.g. buy/sell, quantity, account number etc.). Each time the price of the underlying contract changes or one of the variables in the trader's theoretical model changes, a trader may cancel all of the relevant orders, recalculate new order prices and transmit new order prices to the exchange.” [0007]

	See Not Intersect below.
upon determining that any value of the first set of values which satisfy the first equation is greater than a value of the second set of values which satisfy the second equation, processing, by the transaction processor, a transaction based on a combination of the determined value for the first variable and its corresponding parameter for the second variable.
Not Intersect
The combined references teach intersection.  They do not teach transaction with no intersection.

Lupien et al.  also in the business of overlap (intersection) teaches:

Density profiles (equations) with no overlap (intersection), where one value is greater than another value…
“The present invention provides a richer means of price discovery than is available in any existing market structure, including exchanges. In steady-state operation, where all feasible matches have been performed and the system is awaiting the next profile input, there will exist a group of unfilled buy satisfaction density profiles and a group of unfilled sell satisfaction density profiles, with no overlap between the two groups (otherwise a match would be performed). The two-dimensional price/size region between these groups is denoted the "spread region," and depicts, at each value of size, the spread between the highest non-zero buy satisfaction profile price and the lowest non-zero sell satisfaction profile price. This depiction of the aggregate of unfilled satisfaction profiles is a significant generalization of the market quotes currently provided by exchanges and market makers, and obviates the need for parasitic pricing inherent in other crossing networks. It also provides substantially greater price discovery across the full range of trade sizes than is contained in the current quotations of best-bid and best-offering prices and corresponding sizes.” (col. 5, lines 5-24)

No overlap (intersection between two density profiles stored in database)…
“When all feasible matches have been performed and the CMC 2 is awaiting the next profile input (step 120), there will exist a group of unfilled buy satisfaction density profiles and a group of unfilled sell satisfaction density profiles, with no overlap between the two groups. These unfilled buy and sell satisfaction density profiles may be stored in the buy profile database 6 and the sell profile database 8 respectively.” (col. 11, lines 22-29)
Where each side is filled (transaction happens)…
“In addition to the above situation, the case may arise where a new profile does not overlap with any existing profiles, but there are prices where both the new profile and existing contra profiles have "one" satisfaction values, with the existing profiles having these values at lower sizes. In this case, the CMC 2 sweeps the lower-size existing stock to fill any eligible "one" satisfaction values in the new profile (using price, entry time and size priority, in that order). The final price may be allocated either on a "walking the book" basis, where each contra side is filled at the individual prices of each cell, or all contra cells may be filled at the best price needed to complete the fill.” (col. 20, lines 30-40)
It would have been obvious to one of ordinary skill in the art at the time of filing to include in the curve (equation) method and system of the combined references the ability to determine if there is an intersection and higher values as taught by Lupien et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Lupien et al. who teaches treatment of situations where there is no intersection and the financial benefit of allowing for trades in such situations. 

	
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH BARTLEY/Primary Examiner, Art Unit 3693